                         Case 3:18-cv-00527-LRH-WGC Document 60 Filed 01/21/20 Page 1 of 3



             1     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
             2     1363 Shermer Road, Suite 318
                   Northbrook, Illinois 60062
             3
                   Telephone: (312) 206-5162
             4     E-mail: andrew@marksklein.com

             5     LEE HIGH, LTD.
                   Cecilia Lee, Esq.
             6     Nevada Bar No. 3344
                   Elizabeth High, Esq.
             7
                   Nevada Bar No. 10082
             8     448 Ridge Street
                   Reno, Nevada 89501
             9     Telephone: 775.499.5712
                   Email: c.lee@lee-high.com
           10      Email: e.high@lee-high.com
           11
                   Attorneys for Plaintiff HP Tuners, LLC
           12
                                                 UNITED STATES DISTRICT COURT
           13
                                                        DISTRICT OF NEVADA
           14
                   HP TUNERS, LLC, a Nevada limited liability            Case No. 3:18-cv-00527-LRH-WGC
           15      company,
           16
                                           Plaintiff,                    PLAINTIFF’S RESPONSE TO MOTION
           17                                                            TO WITHDRAW AND MOTION TO
                          vs.                                            MODIFY SCHEDULING ORDER
           18
                   KENNETH CANNATA,
           19

           20                              Defendant.

           21             Plaintiffs HP TUNERS, LLC, a Nevada limited liability company (“HPT” or “Plaintiff”),
           22      for its response to Motion to Withdraw and Motion to Modify Scheduling Order states as follows:
           23             1.        On January 9, 2020, Defendant’s counsel filed their motion to withdraw as counsel
           24      for Defendant.
           25             2.        Plaintiff does not object to Defendant’s counsel’s request to withdraw as attorneys
           26      for Defendant in this case.
           27             3.        However, as detailed in Plaintiff’s Motion to Compel and Reply Brief submitted in

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     1
                         Case 3:18-cv-00527-LRH-WGC Document 60 Filed 01/21/20 Page 2 of 3



             1     further support of Motion to Compel (Dkt. 49 and Dkt. 53 (“Motion to Compel”)), Defendant’s

             2     discovery misconduct and the delay which will be attributable to the contemplated withdrawal of

             3     Defendant’s counsel necessitates the modification of the Scheduling Order entered in this case,

             4     particularly the deadline for Plaintiff to complete fact discovery and for Plaintiff to disclose its

             5     experts.

             6            4.      To date, Plaintiff has not obtained compliance with Defendant’s discovery answers,

             7     responses and production and virtually no documents and information have been produced in this

             8     case. Consequently, Plaintiff has been unable to obtain fact discovery, take Defendant’s deposition

             9     or engage experts.
           10             5.      Moreover, as detailed in Plaintiff’s Motion, Defendant’s conduct herein has
           11      impeded and interfered with Plaintiff’s ability to meet the deadlines set forth therein.
           12             6.      Consequently, the deadlines for Plaintiff to complete fact discovery and to disclose
           13      its experts should be extended in this case.
           14             WHEREFORE, HP TUNERS, LLC, respectfully prays for an Order extending the
           15      deadlines for Plaintiff’s completion of fact discovery and the disclosure of Plaintiff’s expert and/or
           16      enter such other and further relief as deemed necessary and appropriate.
           17             DATED this 21st day of January, 2020.
           18                                                            LEE HIGH, LTD.
           19                                                            /s/ Elizabeth High, Esq.
                                                                         CECILIA LEE, ESQ.
           20                                                            ELIZABETH HIGH, ESQ.
           21
                                                                         MARKS & KLEIN
           22
                                                                         /s/ Andrew P. Bleiman, Esq.
           23                                                            ANDREW P. BLEIMAN, ESQ.
                                                                         Attorneys for Plaintiff HP Tuners, LLC
           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     2
                         Case 3:18-cv-00527-LRH-WGC Document 60 Filed 01/21/20 Page 3 of 3



             1                                     CERTIFICATE OF SERVICE

             2            Pursuant to FRCP 5(b), I certify under penalty of perjury that I am an employee of LEE
             3     HIGH, LTD., 448 Ridge Street, Reno, Nevada 89501, and that on January 21, 2019, I served copies
             4     of the PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO WITHDRAW AND
             5     MOTION TO MODIFY SCHEDULING ORDER via the Court’s Notice of Electronic Filing to
             6     all those persons listed on the United States District Court CM/ECF Confirmation Sheet.
             7            DATED this 21st day of January, 2020.
             8                                                        /s/ Elizabeth Dendary, CP
             9                                                        ELIZABETH DENDARY, CP
                                                                      Certified Paralegal
           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  3
